PER CURIAM.
The state concedes that the appellant’s sentencing order failed to reflect the appropriate credit for time that the appellant served in jail prior to his sentencing. We cannot determine from the record which number of days is the proper number because the plea, order of probation, and sentence each use different figures. Therefore, we remand to the trial court for correction of the appellant’s sentence. See Kio v. State, 624 So.2d 744 (Fla. 1st DCA 1993), rev. denied, 634 So.2d 627 (Fla.1994).
The state’s contention that the entire sentence should be reconsidered because the trial court used the wrong scoresheet was not preserved for appeal. See Cannady v. State, 620 So.2d 165 (Fla.1993).
Reversed and remanded for correction of sentence.
GLICKSTEIN, WARNER and SHAHOOD, JJ., concur.